DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 093, 247. (Please note that as both the instant and patented applications claimed similar subject matters, the examiner is selecting one of the independent claims from the instant and patented applications for the instant double patenting rejection).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of U.S. Patent No. 11, 093, 247 teaches/suggests a chip comprising: a plurality of memory controllers (e.g. it is obvious/well-known for a processing chip to include memory controller(s): Al-Omari (US Pub.: 2006/0184837): Fig. 1, ref. 16, 18; [0055]; [0058]); a level-two (L2) cache memory coupled to the plurality of memory controllers (e.g. it is obvious/well-known for a processing chip to include L2 cache: Al-Omari (US Pub.: 2006/0184837): Fig. 1, ref. 42, 44, 46, 48; [0055]; [0058]); a processor coupled to the plurality of memory controllers, and coupled to the L2 cache memory, the processor having a plurality of cores (e.g. it is obvious/well-known for a processing chip to include L2 cache: Al-Omari (US Pub.: 2006/0184837): Fig. 1, ref. 12, 14; [0055]; [0058]), including a core to perform operations corresponding to an instruction identifying a first two-dimensional source tile in memory and a second two-dimensional source tile in the memory, including to: determine that an indicator indicates that a pair of matrices are to be loaded; and load elements from element positions of each row of the first two-dimensional source tile into corresponding element positions of a first two-dimensional destination tile, and load elements from element positions of each row of the second two-dimensional source tile into corresponding element positions of a second two-dimensional destination tile, in response to the determination that the indicator indicates that the pair of matrices are to be loaded; an interconnect coupled to the processor (e.g. it is obvious/well-known for a processing chip to include interconnect: Al-Omari (US Pub.: 2006/0184837): Fig. 1; [0055]; [0058]); and a bus controller coupled to the processor (e.g. it is obvious/well-known for a processing chip to include bus controller: Al-Omari (US Pub.: 2006/0184837): Fig. 1, ref. 36; [0055]; [0058]) (claims 1 and 9).


II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 21-46 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 15, 2022